Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 is vague and indefinite.  The preamble cites “ a method of making a confection”.  However, it is unclear what the confection is.  The body of the claim only cites a series of unconnected steps.  It is unclear how the steps are related to make the confection. For instance, the claim recites “ depositing a first portion of a coating”; however, it is unclear where this coating is deposited.  The same problem is noted for the step of “ depositing a caramel”; it is unclear how the depositing of the caramel is connected to the depositing of the coating. The same issue is present with respect to the steps of placing a crisp and depositing a second portion of the coating.  It is unclear what the processing steps lead to and what exactly is the product that is formed.  There is no step of forming a confection.  The body of the claim does not commensurate with the preamble.
In claim 42, the recitation of “ the barrier layer” does not have antecedent basis.  It is unclear what barrier layer the claim is referring.  Claim 38 does not recite any barrier layer.
In claim 43, the recitation “ the melting point of the first portion” does not have antecedent basis.  There is no indication that the coating has a melting point.  There is no recitation of any melting point in claim 38.
Claim 44 is vague and indefinite; it is not clear what the claim encompasses in recitation of “ placing the crisp component”; placing where or on what?
Claim 46 is vague and indefinite.  It is not clear what the steps encompasses.  It is not clear what detecting the crisp component is because it is unclear what is being done in placement; placing where? The same problem is noted for the ejecting.
Claim 48 is vague and indefinite.  The step recites depositing a barrier layer on the caramel prior to placing the crisp component but it is unclear the connection between the crisp component and the caramel. There is no limitation that the crisp component is placed with the caramel.  
Claim 50 is vague and indefinite.   It is unclear what the confection is.  The body of the claim reicites depositing but it is unclear what the caramel is deposited on.  It is unclear what the processing steps lead to and what exactly is the product that is formed.  There is no step of forming a confection.  The body of the claim does not commensurate with the preamble.
Claim 58 is vague and indefinite.  It is unclear what the claim intends to claim because it’s a duplicate of claim 57.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38-40,43-44,46,48,50,53-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu ( 2006/0286212) in view of Pfeiffer ( 2002/0197357) and Myers ( EP1267628).
For claims 38,50 Yu discloses a process of making a confection.  The process comprises the steps of making a caramel and packaging the caramel in direct contact with crisp food.  The packaging in direct food encompasses placing the crisp food with the caramel. The caramel comprises polyol in amount of from 10-20%, fat including fully hydrogenated oils which is a solid fat and 5-25% moisture content.  For claim 50, Yu discloses cooling the caramel.  For claims 57, 58, the polyol includes hydrogenated starch hydrolysates.  (see paragraphs 0017,0019,0020,0029,0031,0036,0039)
Yu does not disclose first and second portion of coating, plant fat with the solid content, extrusion force and amount of polyol as in claim 38, the first and second coating as in claims 39-40, depositing below the melting point as in claim 43, the steps as in claims 44,46, depositing a barrier layer as in claim 48, the extrusion force and amount of polyol as in claim 50, the step as in claim 53, the protein content as in claim 54, the solid content as in claims 55-56, the Mettler drop point as in claim 59 and molars rating as in claim 60.
Myers et al disclose a confection comprising a biscuit in contact with a high moisture components such as caramel. A barrier layer is applied between the biscuit and the higher moisture component. The barrier layer is a mixture of hydrogenated fat and icing sugar. The coated biscuit may, if desired, be finally coated with chocolate. (see paragraphs 0004, 0013,0014, 0016)
Pfeiffer discloses a caramel confection.  The caramel comprises fat including hardened vegetable fat/oil, cocoa butter, hydrogenated oil ect.  The caramel comprises protein in any amount up to about 10%.  The fat used can be in a form contributing to flavor such as cocoa butter. ( see paragraphs 0033,0036,0056)
	Yu discloses the fat includes fully hydrogenated oil which is a solid fat.  As shown in Pfeiffer, different types of fat can be used in caramel confection.  It would have been obvious to one skilled in the art to add solid fat such as cocoa butter as taught in Pfeiffer when desiring a fat that also contributes to the flavor of the confection.  As to the solid content of the fat and the Mettler drop point, the instant specification discloses the fat meeting the solid fat content and Mettler drop point includes cocoa butter.  The use of cocoa butter will obvious gives the claimed solid fat content and Mettler drop point because the same fat is used.  Yu discloses depositing the caramel on a crisp agent.  It is known in the art to coat confection with coating as taught in Myers.  It would have been obvious to one skilled in the art to deposit a coating on the confection disclosed in Yu to obtain different taste and flavor.  It would have been obvious to deposit one and more coating depending on the degree of coverage of the coating on the confection.  It would have been obvious to use the same or different coating material depending on the taste desired.  It would have been within the skill of one in the art to determine the temperature at which to apply the caramel such that the caramel flow readily.  Whether the temperature is below the melting point of the coating material would depend on the type of coating material.  The selection of temperature and coating material would have been within the skill of one in the art through routine experimentation.   The steps of loading and ejecting product not meeting certain criteria would have been readily apparent to one skilled in the art in an automation processing.  It would have been obvious to tamp the crisp base depending on the configuration wanted.  The parameter can readily be determined through routine experimentation.  It would have been obvious to add a barrier layer taught in Myers to prevent migration of moisture between the moist layer of the caramel and the dried crisp layer.  It would have been to add protein as taught in Pfeiffer to enhance the nutrition of the confection.  It would have been obvious to one skilled in the art to follow the guideline of Pfeiffer for the amount. The reheating of the caramel after it is cooled would have been obvious if the caramel is required to be deposited.  Reheating would make the caramel flowing which would enhance deposition.  The polyol amount of 10% in Yu is a little higher that the claimed range. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ773 (Fed. Cir. 1985).  Furthermore, polyol is a sugar substitute and a plasticizer.  It would have been obvious to one skilled in the art to vary the amount a little depending the sweetness intensity and plasticizing degree desired. As to the extrusion force, it is an indication of the processing ability of the confection as disclosed in the instant specification.  Since the Yu caramel can be processed, it is expected the extrusion force is within the range claimed.  Furthermore, Yu in view of Pfeiffer discloses a caramel comprising all the components of the claimed caramel.  Thus, it is obviously inherent the caramel will have the claimed extrusion force in absence of evidence showing otherwise.
Claim 41-42,51-52 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu in view of Pfeiffer as applied to claim38-40,43-44,46,48,50,53-60   above, and further in view of Leadbeater ( 2011/0262598).
Yu does not disclose depositing into a mold as in claims 41,52 and the depositor as in claims 42,51.
Leadbeater disclose molding of chocolate by depositing to a mold.  Leadbeater teaches to use a one-shot depositor.  ( see paragraph 0023)
It would have been obvious to use a mold when molded shape is wanted.  This would have been readily obvious to one skilled in the art.  It would have been obvious to use any known apparatus such as the one shown in Leadbeater for the depositing step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 9, 2022
/LIEN T TRAN/               Primary Examiner, Art Unit 1793